ACCEPTED
                                                                                                                     03-14-00394-CR
                                                                                                                            4251003
                                                                                                           THIRD COURT OF APPEALS
                                                                                                                      AUSTIN, TEXAS

                             JEFF PARKER LAW FIRM, PLLC
                                                                                                                2/23/2015 3:42:53 PM
                                                                                                                   JEFFREY D. KYLE
                                                                                                                              CLERK


JEFFREY D. PARKER                                                           February 23, 2015
attorney@jeffparkerlaw.com
                                                                                                 FILED IN
SUSAN L. PARKER                                                                           3rd COURT OF APPEALS
sparker@jeffparkerlaw.com                                                                     AUSTIN, TEXAS
                                                                                          2/23/2015 3:42:53 PM
MAILING ADDRESS              Honorable Jeffrey Kyle                                         JEFFREY D. KYLE
Post Office Box 660
                             Clerk of the Court                                                   Clerk
Belton, Texas 76513-0660
                             Third Court of Appeals
WEBSITE ADDRESS              PO Box 12547
www.jeffparkerlaw.com        Austin, TX 78711-2547
FACSIMILE
Number (254)939-7583
                                    Re:       Marcus Dewanye Braggs vs. The State of Texas
TOLL-FREE
Number (866)939-8373
                             Dear Mr. Kyle:
TEMPLE
Charter Center Building              In accordance with the Texas Rules of Appellate Procedure, please allow
3000 South 31st Street
Third Floor, Suite 304
                             this correspondence to serve as my certification that I have complied with the
Telephone (254)598-4062      requirements set forth in Rule 48.4; specifically, the requirement to send a copy
                             of this Court’s opinion and judgment, along with notification to my client of my
BELTON                       client’s right to file a pro se petition for discretionary review in this case, within
Telephone (254)939-8373
                             five (5) days after the date upon which the opinion was handed down.
KILLEEN
Telephone (254)616-9476              The copies of the documents, and the notification of right to file a pro se
WACO
                             PDR, was sent by me to my client using certified mail, return receipt requested,
Telephone (254)870-0909      at my client’s last known address. Further, I have attached a copy of the return
                             receipt within the time for filing a motion for rehearing in this case.

                                     Accordingly, I would request that you file this letter and the copy of the
                             return receipt among the papers in your record of this appeal.

                                    Thank you for your assistance with this matter. Should you have any
                             questions or comments, please do not hesitate to contact me at your
                             convenience.

                                                                            Sincerely,



                                                                            Jeffrey D. Parker
                             /jp
                             Enclosures (1)